IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

ERIN L. MUNOZ,

Plaintiff,
Case No. 2:18-cv-581
v. JUDGE SARGUS, JR.
MAGISTRATE JUDGE JOLSON

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

ORDER

On May 10, 2019 the Magistrate Judge issued a Report and Recommendation concluding
that the decision of the Commissioner of Social Security denying Erin L. Munoz’s claim for either
disability insurance benefits or supplemental security income should be denied. (ECF No 16.)
Thereafter, Munoz filed an objection to the Report and Recommendation, which is now before the
Court.

This Court has carefully reviewed the objections, together with the report and
recommendation. The Court finds the Report and Recommendation is correct in all respects. The
objections are OVERRULED. The decision of the Commissioner is AFFIRMED.

IT IS SO ORDERED.

o

A~->-}ala
DATE ED . SARGUS, JR.
UNITED STATES DISTRICT JUDGE

 
